Citation Nr: 0628923	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-30 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 21, 2000, 
for the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to January 
1973; he died in August 1991.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The appellant did not file a notice of disagreement 
within one year of her notification of the April 1996 rating 
decision in which service connection for the cause of the 
veteran's death was denied and the determination became 
final.

2.  The appellant's claim to reopen was received on August 
21, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to August 21, 2000, 
for the grant of service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date Claim

Under applicable criteria, except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 38 
C.F.R. § 3.400 (2005).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any claimant 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 2002); 38 C.F.R. § 3.151(a) (2005).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2005); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 38 
U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

A brief review of the history of this claim reveals the 
veteran died in August 1991 and service connection for the 
cause of the veteran's death was denied by an April 1996 
rating decision.  The appellant was notified of the denial of 
the benefits sought and of her appellate rights in June 1996.  
She did not file a notice of disagreement within one year of 
her notification of the denial of service for the cause of 
the veteran's death.  The appellant, through her previous 
representative, submitted a statement which was received on 
August 21, 2000, which indicates the appellant had received 
the June 1996 denial letter and had "been troubled ever 
since."  She requested that her claim be given another look 
and therefore, this August 2000 letter can reasonably be 
construed as a claim to reopen.  While March 2001 
correspondence reveals intent for the August 2000 
correspondence to be disagreement with the 1996 denial of 
service connection, the letter was received more than four 
years after the June 1996 notification and therefore cannot 
be considered a timely notice of disagreement.  As such, the 
April 1996 determination is a final determination.  See 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2005).  

Service connection was established for the cause of the 
veteran's death by a February 2003 rating decision.  Service 
connection was made effective August 21, 2000, and payment of 
the benefits started on September 1, 2000.  See March 203 
notification letter.  The appellant voiced disagreement with 
the effective date of her benefits in June 2003, indicating 
her original claim dated back to September 1995 and this 
should be her effective date as she had remained in contact 
with VA and provided all information requested of her.  Her 
August 2004 substantive appeal contains a similar contention 
for a 1995 effective date, with the appellant indicating the 
evidence used to approve her 2003 claim did not differ from 
that of record in 1996.  She argues that favorable medical 
evidence, such as a private medical record dated in March 
1994, was of record.  See July 2006 hearing transcript.  

First, a review of the record indicates that in addition to 
the veteran's treatment records prior to his death and lay 
statements received in support of claim (which were of record 
at the time of the 1996 denial), additional non-duplicative 
evidence in the form of medical opinions from several private 
medical providers received in October 2000 were submitted 
during the process of the current claim.  Additionally, there 
is no indication that the appellant submitted the favorable 
medical opinion dated in 1994 prior to October 2000 (when it 
was date-stamped as received). The medical provider was not 
listed as part of the evidence used to make the 1996 
determination and the appellant did not disagree with the 
evidence used or the determination made within one year of 
her notification.  As such, the appellant's argument that the 
evidence was the same at the time the favorable determination 
as it was when her claim was denied is without merit.

Second, even had the evidence been identical, the appellant 
had one year following her notification of the 1996 
determination to voice disagreement with the weighing of the 
evidence and the denial of her claim.  Voicing disagreement 
with the 1996 determination now does not provide the 
appellant with a legal avenue for an effective date prior to 
the receipt of her claim to reopen.  See 38 C.F.R. 
§ 3.400(q)(1)(ii) (2005).

The July 2006 hearing transcript contains the appellant's 
assertions that she filed a claim for death benefits in 1991 
immediately after the veteran's death.  However, she 
indicated that she filed the claim with a person at the VA 
hospital which may have never been submitted to the RO and 
that it took her years to find out the correct contact 
information for the RO.  Nevertheless, an intervening rating 
decision was issued in 1996 which became final.  Thus, her 
arguments that her attempts to file a claim in 1991 (prior to 
the final 1996 decision) should result in an effective date 
prior to her claim to reopen are unpersuasive and without 
legal merit. 

The July 2006 hearing transcript also reflects the 
appellant's assertions that evidence she submitted in June 
1996 was an indication that she wanted to continue her 
service connection claim.  However, the correspondence dated 
and received in  June 1996 was a claim for an improved 
pension.  This claim was not indicative of disagreement with 
the denial of service connection but instead showed her 
desire to pursue alternative avenues for benefits.  The 
medical evidence received with this claim, while pertaining 
to the veteran, was evidence from a private medical source 
that was considered at the time of the denial and therefore 
was also not indicative of disagreement with the denial of 
service connection for the cause of the veteran's death.

In short, the earliest written communication received 
subsequent to her notification of the 1996 denial of her 
cause of death claim was received on August 21, 2000, the 
date from which the award for service connection for the 
cause of the veteran's death has been established.   As was 
noted previously, her prior claim was denied in April 1996 
and she failed to voice disagreement within the applicable 
time period, such that the decision became final.  
Accordingly, an effective date prior to receipt of a claim to 
reopen is not warranted.  See 38 C.F.R. § 3.400 (2005).

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to the initial grant of her cause of death claim, a 
letter was issued to the appellant which informed her of the 
evidence required for her claim by letter in September 2000.  
Subsequent to her disagreement with the effective date 
assigned, she was informed by letter in August 2003 that 
evidence needed to support an earlier effective date was 
necessary, of the evidence and information she was expected 
to provide, and the evidence VA would seek.  See also June 
2006 letter.  She was also asked to send to VA the needed 
evidence or information.  The June 2004 statement of the case 
reminded her of her failure to voice disagreement with the 
previous 1996 denial of her claim and that her benefits were 
granted upon her claim to reopen.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Under these circumstances, the Board is satisfied 
that any issue as to the timing or completeness of the notice 
was harmless and nonprejudicial to the veteran.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  As this is a claim for an effective date prior to 
the receipt of her claim to reopen and the medical evidence 
is not determinative, a VA medical examination and/or opinion 
has not been obtained.  Service records, lay statements, 
private medical records, and a transcript of the July 2006 
hearing before the undersigned are of record.  As the 
appellant has not identified or authorized VA to obtain any 
additional evidence pertinent to her earlier effective date 
claim, no further assistance regarding development of 
evidence is required.


ORDER

An effective date prior August 21, 2000, for the grant of 
service connection for the cause of the veteran's death, is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


